HARRIS, Judge.
Appellant was convicted of assault to murder Richard Stubbs and sentenced to imprisonment in the penitentiary for a term of twenty years.
Around midnight on December 5, 1975, appellant and two of his brothers, Gregory Brown and Zane Brown, robbed Stubbs who was employed at the Eastern Petroleum Station in Montgomery. The facts relating to the robbery, kidnapping and shooting of Stubbs are almost identical with those narrated in Brown v. State, Ala.Cr.App., 339 So.2d 125; Brown v. State, AIa.Cr.App., 338 So.2d 1050, and Brown v. State, 342 So.2d 1367, released by this Court on March 1, 1977. Reference to those cases is here made for a more definitive statement of the facts, circumstances and issues that resulted in the affirmance of those three cases.
The legal issues raised in this ease on which appellant predicates error to reverse have already been decided adversely to him in the above-cited cases and there is no need to restate them.
As mandated by Title 15, Section 389, Code of Alabama 1940, we have carefully searched the record for errors injuriously affecting the substantial rights of the appellant and have found none. The evidence was more than sufficient to sustain the judgment of conviction.
AFFIRMED.
All the Judges concur.